Citation Nr: 1122073	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  03-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to March 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas, which denied the benefits sought on appeal.

The Veteran presented testimony via videoconference before a Veterans Law Judge in May 2004.  The hearing transcript has been associated with the claims folder and has been reviewed.

In December 2005, the Board denied this claim and one concerning the back. Pursuant to a Joint Motion on Appeal, the United States Court of Appeals for Veterans Claims (Court), in a January 2008 Order, vacated the December 2005 Board decision and remanded the matter for further action.

In July 2008, the Veteran was informed that the Veterans Law Judge who had conducted his May 2004 hearing was no longer employed by the Board.  He was offered and accepted an additional hearing.  Therefore, the Veteran's claims were remanded in August 2008 for further development, to include the scheduling of a new hearing.  This hearing was conducted in December 2008 by the undersigned Veterans Law Judge.  The Veteran's claims were then denied in a February 2009 Board decision.

The Veteran's appeal was returned to the Court after the February 2009 denial.  In a March 2010 Order, the Court vacated that portion of the February 2009 decision that denied the Veteran's claim for service connection for peripheral neuropathy of the lower extremities.  This issue was remanded for compliance with the instructions found in a February 2010 Joint Motion for Partial Remand.  The Veteran did not present argument regarding the denial of service connection for lumbothoracic disc disease with arthritis, and the Court dismissed the appeal of that issue.

In September 2010, the Board remanded the Veteran's appeal for action consistent with the February 2010 Joint Motion.  It has now been returned to the Board for additional consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, this appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Board regrets the additional delay, but for reasons that will be explained below is obligated to remand the appeal once again.  VA will notify the Veteran if further action is required.


REMAND

In the February 2010 Joint Motion, it was noted that the Veteran's claim had previously been remanded for a VA examination and opinion in August 2008.  In pertinent part, the examiners were requested to render an opinion regarding whether there was a 50 percent probability or greater that the Veteran's peripheral neuropathy is related to "spinal procedures that were conducted while the veteran was on active duty."

The Veteran was afforded a VA examination in October 2008.  After a review of the claims folder and the examination, the VA examiner opined that "it is clear that the deficit in the feet in terms of numbness (polyneuropathy) is not related to spinal pathology."  The Joint Motion notes that this was rendered after a discussion of the Veteran's current back disorder and that an opinion was not provided as to whether the Veteran's polyneuropathy is related to service, including the spinal procedures that were performed during service.  Therefore, the Joint Motion concluded that the opinion was inadequate, and that the Board was in error to rely on this opinion to deny the Veteran's claim in its February 2009 decision. 

Following the September 2010 Board remand, the Veteran was afforded an excellent VA examination in October 2010, and a VA examiner expressed the requested opinion in terms that are clear and unambiguous.  Unfortunately, this examiner did not provide a rationale for his opinion.  Given that the basis for the first Court remand in January 2008 was because the initial VA opinion also did not include a rationale, and that the September 2010 remand requested "The examiners should provide the rationale for all conclusions reached.", the Board finds that this appeal must again be remanded so that the October 2010 VA examination report can be returned to the examiner in order to obtain the rationale for his opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The claims folder should be returned to the same examiner who conducted the October 2010 examination and who formulated the opinion found in the examination report.  The examiner should be instructed to provide the complete rationale for all aspects of his opinion.  

2.  If, and only if, the October 2010 examiner is no longer available, the claims folder must be forwarded to another similarly qualified examiner in order to provide the rationale that is requested above.  The examiners must acknowledge in the examination report that the claims folder has been reviewed.  An additional examination is not required unless it is deemed necessary by the examiner in order to provide the requested opinions.  After the claims folder has been reviewed and any examination that may be found necessary is completed, the examiners should be requested to render opinions regarding whether it is as likely as not (50 percent probability or greater) that current lower extremity peripheral neuropathy is related to spinal procedures that were conducted while the Veteran was on active duty.  The examiners should provide the rationale for all conclusions reached. NOTE: Any opinion that does not address whether it is as least as likely as not that the Veteran's peripheral neuropathy is related to ACTIVE SERVICE, to include the SPINAL PROCEDURES PERFORMED DURING SERVICE, will be considered inadequate, and will be returned.  Any report that does not also provide the RATIONALE ON WHICH THIS OPINION IS BASED shall also be considered inadequate and will be returned.  Thank you for your assistance.

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the supplemental statement of the case. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



